I concur in most of what is said in the opinion, but must dissent from the holding that the evidence justified the giving of an instruction on contributory negligence. To find that plaintiff was injured by stepping into the hole in *Page 38 
the sidewalk must of necessity be predicated upon a finding that the sidewalk was icy in streaks and spots, and that plaintiff in trying to avoid these ice spots stepped into the hole and fell. The evidence would admit of no other construction as to her stepping into the hole. Under the undisputed state of the record as to the conditions of light and darkness, and the location and size of the hole as detailed in the opinion, I think a jury should not be permitted to say that plaintiff was negligent in not seeing the hole. Therefore I can find no basis for an instruction on contributory negligence. If plaintiff fell from slipping on the ice, and such act of stepping on the ice were negligent, that would not be contributory negligence. That would be another, an independent, cause of the fall, and would be the sole proximate cause of the accident. Since I conclude the giving of the instruction on contributory negligence was error, I think such instruction might well have misled the jury, and the judgment should be reversed. While dissenting from the conclusion and order of the prevailing opinion, I specially concur in and wish to emphasize the following statement of Mr. Justice Wolfe:
"* * * The court should not give an instruction on contributory negligence in absence of pleading which alleges it and proof in support thereof unless it clearly and obviously
appears that the jury could find such fact from the evidence introduced on behalf of the plaintiff or by the defendant without objection of the plaintiff." (Italics mine.) *Page 39